Detailed Action
Summary
1. This office action is in response to the application filed on February 12, 2021. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted 02/12/2021 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 06/16/2022 and 02/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Allowable subject matter
6. Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a controller configured to sample the DC current and the DC voltage supplied by the AC to DC converter circuitry, and to cause the AC to DC converter circuitry to adjust the DC voltage while the DC power is being supplied to the DC PV panel input to match a DC voltage associated with a DC voltage point on a predetermined current-voltage characteristic (I-V) curve corresponding to the sampled DC current, wherein the DC PV panel input is associated with a PV panel power system, and wherein the predetermined I-V curve is associated with a DC PV panel system that is compatible with the PV panel power system."
In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “sampling the DC current and the DC voltage supplied by the AC to DC converter circuitry; and adjusting the DC voltage while the DC power is being supplied to the DC PV panel input to match a DC voltage associated with a DC voltage point on a predetermined current-voltage characteristic (I-V) curve corresponding to the sampled DC current, wherein the DC PV panel input is associated with a PV panel power system, and wherein the predetermined I-V curve is associated with a DC PV panel system that is compatible with the PV panel power system.”
In re to claim 14, claim 14 the prior art fails to disclose or suggest the emboldened and italicized features recites “sample the DC current and the DC voltage supplied by the AC to DC converter circuitry, and cause the AC to DC converter circuitry to adjust the DC voltage while the DC power is being supplied to the DC PV panel input to match a DC voltage associated with a DC voltage point on a predetermined current-voltage characteristic (I-V) curve corresponding to the sampled DC current, wherein the DC PV panel input is associated with a PV panel power system, and wherein the predetermined I-V curve is associated with a DC PV panel system that is compatible with the PV panel power system.” 
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-7, claims 2-7 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 9-13, claims 9-13 depend from claim 8, thus are also allowed for the same reasons provided above.
In re to claims 15-20, claims 15-20 depend from claim 14, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                           Conclusion
7. The prior art made of record and not relied upon Willson et al. (US 10998730) is considered pertinent to applicant's disclosure. Willson disclose the power inverter device the act of selectively coupling the utility grid interface to the utility grid power is performed via an auto-transfer switch, and further comprising: monitoring, via power routing control circuitry, a state of the utility grid power; and controlling, via the power routing control circuitry , a state of the auto-transfer switch based upon one or more measured characteristics associated with the utility grid power and the emulated reference signal.
However Willson fails having a controller configured to sample the DC current and the DC voltage supplied by the AC to DC converter circuitry, and to cause the AC to DC converter circuitry to adjust the DC voltage while the DC power is being supplied to the DC PV panel input to match a DC voltage associated with a DC voltage point on a predetermined current-voltage characteristic (I-V) curve corresponding to the sampled DC current, wherein the DC PV panel input is associated with a PV panel power system, and wherein the predetermined I-V curve is associated with a DC PV panel system that is compatible with the PV panel power system.
 Naiknaware (US 20170163042) et al. disclose  power conditioning 248 may include functionality which controls, monitors and/or analyzes (i) the power conversion operation of the inverter system and/or components thereof (for example, the DC-DC and/or DC-AC power conversion circuitry) (ii) the operating characteristics of the inverter and/or components thereof, (iii) the characteristics of the output power of the inverter system (for example, current, voltage and temporal characteristics thereof), (iv) the storage operation of one or more of the energy storage devices and/or energy supplied thereto (via, for example, the inverter system), and/or (v) the characteristics of the output power of one or more of the energy storage devices (for example, current, voltage and temporal characteristics thereof). 
EP (3449543) the invention relates to solar panel installations which are connected to an electricity grid by means of a power point tracking module and converter. More specifically, the invention relates to solar panel installations which are connected to the electricity grid and in addition also to an energy-storage system, such as e.g. to a battery.
EP (2773036) discloses at least some of the embodiments of the present invention to provide a method of controlling DC/AC converters in such manner that conversion efficiency and performance, also at partial shading and mismatched panel powers, is improved, and to enable a modular system having flexibility and up-time.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839